DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WILLIAM P. WALTON, JR.,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D20-655

                              [March 10, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
432016CF000128A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.